DETAILED ACTION
Election
Applicants’ election, with traverse, of the engineered phytase having the sequence of SEQ ID NO: 119, the target phytase that is the Phy02 phytase having the sequence of SEQ ID NO: 53, the first binding element that is the tag domain having the sequence of SEQ ID NO: 33, the second binding element that is the catcher domain having the sequence of SEQ ID NO: 36, the first linker and the second linker each of which having the sequence of SEQ ID NO: 50; and the phytase activity is stable at a temperature in a range from 70°C to 90°C in their response of February 23, 2021 is acknowledged.  The elected invention is directed to animal feed comprising the engineered phytase of SEQ ID NO:  119 comprising
the target phytase of SEQ ID NO: 53, 
the first binding element of SEQ ID NO:  33 which is a tag,
the second binding element of SEQ ID NO: 36 which is a catcher domain, 
wherein each of the first binding element and the second binding are fused to the target phytase, 
wherein the first binding element interacts with the second binding element to cause cyclization of the engineered phytase, and enhanced thermal stability of the target phytase, and
wherein the first linker set forth by SEQ ID NO:  50 is contiguous with and between the first binding element and the target phytase and the second linker set forth by SEQ ID NO:  50 is contiguous with and between the target phytase and the second binding element.

Regarding the positions in SEQ ID NO:  119 that are SEQ ID NO:  33, 36, 50, and 53, applicants state the following, which the examiner found to be correct.
The sequence of the Tag domain corresponds to the amino acid residues 1-14 of SEQ ID NO: 119; the sequence of the first linker corresponds to the amino acid residues 15-20 of SEQ ID NO: 119; the sequence of the Phy02 phytase corresponds to the amino acid residues 21-431 of SEQ ID NO: 119; the sequence of the second linker corresponds to the amino acid residues 432-437 of SEQ ID NO: 119; and the sequence of the catcher domain corresponds to the amino acid residues 438-553 of SEQ ID NO: 119.


Claim History
Original claims 1-30, filed May 6, 2020, are pending. Claims 3-51, and 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1, 2, 6, and 15-30, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for claims 1, 2, and 15-30 is September 18, 2015, the filing date of 62/220,688, which disclosed the recited subject matter.   The effective filing date granted for the instant claims 62 is September 16, 2016, the filing date of PCT/US2016/052147, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing dates of September 18, 2015 and September 16, 2016 the present application is being examined under the AIA , first to file provisions.
  Drawings-Objections
The drawings of May 6, 2020 are objected to for the following reasons.
Figures 9A, 9C, 10B, 10D, 10F, 10H, and 17 are objected to for disclosing sequences that are not identified by a sequence identifier number (SEQ ID NO: ).  The sequence rules embrace all nucleotide sequences with ten or more bases and all amino acid sequences with four or more amino acids.  Said sequences must be disclosed in a sequence listing and identified by a specific SEQ ID NO: (MPEP 2421.02).  37 CFR 1.821(d) requires the use of the assigned sequence identifier number in all instances where the description or claims of a patent Applicant is required to check the disclosure completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.
Figure 11 is objected to because neither the figure nor the legend explains the stars (*) or circles (o).
Figure 14 is objected to because neither the figure nor the legend explains all of the stars (*).
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention, which is engineered phytases in animal feed.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 	
Specification-Objections
	The specification is objected to for disclosing sequences that are not identified by a sequence identifier number (SEQ ID NO: ). See, for example, page 84. The sequence rules embrace all nucleotide sequences with ten or more bases and all amino acid sequences with four or more amino acids.  Said sequences must be disclosed in a sequence listing and identified by a specific SEQ ID NO: (MPEP 2421.02).  37 CFR 1.821(d) requires the use of the assigned sequence identifier number in all instances where the description or claims of a patent application discuss sequences, regardless of whether a given sequence is also embedded in the text of the description or claims of an application. Applicant is required to check the disclosure completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

For claim 1, the phrase “the first binding element or the second binding element is selected from the group consisting of: a tag domain, a catcher domain, an intein or part thereof, and a coiled-coil dimerization domain or part thereof.” renders the claim indefinite.  It is unclear whether said phrase means (i) the first and second binding elements cannot be the same or (ii) both the first and second binding elements can be any one of a tag domain, a catcher domain, an intein or part thereof, and a coiled-coil dimerization domain or part thereof.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) both the first and second binding elements can be any one of a tag domain, a catcher domain, an intein or part thereof, and a coiled-coil dimerization domain or part thereof.
For claim 1, regarding the phrase ‘or part thereof’, it is assumed that said phrase refers to all of “a tag domain, a catcher domain, an intein or part thereof, and a coiled-coil dimerization domain”.
Regarding the phrase ‘catcher domain’ in claim 17, it is assumed that said phrase means any domain that binds to any specific tag, i.e., any other specific peptide/polypeptide. It is requested that applicants confirm or refute this meaning.
 For claim 30, the phrase “fat and vermiculite” renders the claim indefinite.  It is unclear whether said phrase means (i) the combination of fat and vermiculite or (ii) fat, or vermiculite.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (i) the combination of fat and vermiculite.
For claim 30, the phrase “plain salt” renders the claim indefinite.  Neither the claim nor the specification defines the salts encompassed by this phrase.  The skilled artisan would not 
For claim 30, the phrase “COBAN®” renders the claim indefinite reasons.  As per MPEP 2173.05(u):
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

For claim 30, the phrase “selenium premix” renders the claim indefinite.  It is unclear whether said phrase means (i) selenium, (ii) selenium in combination with one or more specific compounds, or (iii) selenium in combination with any other compound.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (iii) selenium in combination with any other compound.
For claim 30, the phrase “mineral premix” renders the claim indefinite.  It is unclear whether said phrase means (i) one specific mineral, (ii) one specific mineral in combination with any other compound, (iii) one specific mineral in combination with any other specific mineral, (iv) any mineral in combination with any other compound, or (v) any combination of minerals.  Neither the claims nor the specification define said phrase.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (iv) any mineral in combination with any other compound.
For claim 30, the phrase “vitamin premix” further renders the claim indefinite.  Neither the specification nor the claims define the vitamins in any such premix.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable 
For claim 30, the phrase ‘soluble solids’ renders the claim indefinite.  It is unclear whether said phrase means (i) soluble in water or (ii) soluble in any liquid.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (i) soluble in water.
Claim 30 recites the broad limitation “soluble solids” and also recites “limestone, plain salt, DL-methionine, L-lysine, L­threonine, COBAN®, vitamin premix, dicalcium phosphate, selenium premix, choline chloride, sodium chloride, and mineral premix.” which are the narrower statements of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
Claim 30 recites the broad limitation “plain salt,” and also recites “limestone, COBAN®, vitamin premix, dicalcium phosphate, selenium premix, choline chloride, sodium chloride, and mineral premix” which are the narrower statements of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
Claim 30 recites the broad limitation “fat and vermiculite” and also recites “COBAN®, vitamin premix” which are the narrower statements of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
Claim 30 recites the broad limitation “mineral premix.” and also recites “limestone, plain salt, COBAN®, vitamin premix, dicalcium phosphate, selenium premix, choline chloride, sodium 
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - Improper Markush Grouping
No claims are rejected under the judicially approved “improper Markush grouping” doctrine.  It is the examiner’s position that the species of (i) the binding domain is a tag domain in combination with a catcher domain, (2) intein/exteins domains, and (3) a coiled-coil dimerization domain are three genera of protein pairs that are obvious over each other.  If applicants do not agree to this position, it is requested they state so on the record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, and 15-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schoene et al, 2014 in view of Kozak, 1987 and Basu et al, 2013.  Schoene teaches an engineered enzyme wherein they genetically fused a SpyTag having 93% identity to SEQ ID NO:  33 to the N terminus of beta-lactamase (BLA) and a SpyCatcher comprising SEQ ID NO:  . 
That the SpyTag of Schoene has 93% identity to SEQ ID NO:  33 and the SpyCatcher of Schoene comprises SEQ ID NO:  36 is based on the following.  Schoene states their protein construct comprises a tag named ‘SpyTag’ and refers to Zakeri (Supporting Method p2¶2).  Zakeri defines SpyTag as AHIVMVDAYKPTK (Fig. S2; SEQ ID NO:  33 without an N-terminal methionine). Schoene states their protein construct comprises the SpyCatcher GenBank KJ645919 ((Supporting Method p2¶2).  Zakeri points to their deposit accession number JQ478411 (pE690, final notes).  JQ478411 is a nucleotide sequence that encodes AFD50637.  Said protein is 139 amino acids comprising SEQ ID NO:  36.  

Thus, the construct derived from Schoene in view of Kozak is as pictured here.
[AltContent: textbox (SID50)][AltContent: textbox (   SID50)][AltContent: textbox (Enzyme)][AltContent: rect]
    PNG
    media_image1.png
    263
    234
    media_image1.png
    Greyscale

			SID33				         SID36
Schoene does not teach the enzyme being a phytase having at least 90% identity with SEQ ID NO:  53 herein.   
3. Basu demonstrates that said phytase has very good stability in simulated gastric fluid, at pH 4.5, and at elevated temperature (tables 10-12).  Basu further teaches animal feed comprising their phytases, which was well known in the art.  It would have been obvious to a person of ordinary skill in the art to make and use animal feed comprising a protein wherein the enzyme in the construct of Schoene is replaced with the phytase of Basu.  Said construct would looked like the following wherein Met-SID33 is linked directly to SID50 which is linked directly to the phytase, which is linked directly to SID50, which is linked directly to SID36.   Said construct would have at least 90% identity with SEQ ID NO:  119 herein.
[AltContent: textbox (SID119        Basu)][AltContent: textbox (SID50)][AltContent: textbox (   SID50)][AltContent: rect]
    PNG
    media_image1.png
    263
    234
    media_image1.png
    Greyscale

			SID33				         SID36
Motivation to do so is provided by the desire to further enhance the stability of Basu’s phytase in animal feed.  The expectation of success is high, as the use of SpyTag/SpyCatcher domains as a means to cyclize and stabilize proteins was known in the art. Therefore, claims 1, 2, 6, and 15-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schoene et al, 2014 in view of Basu et al, 2013.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Since the use of phytases in animal feed was well known in the art, the discussion herein, under 35 USC 112, is directed to the recited engineered phytases per se.
Enablement
Claims 1, 2, 6, and 15-30 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification is enabling for the engineered phytase annotated as 
‘SpyTag:Phy02:SpyCatcher’, which has improved heat tolerance (fig 15).  It is assumed that said engineered phytase is as set forth by SEQ ID NO:  33 linked directly to SEQ ID NO:  53 linked directly to SEQ ID NO:  36.  It is requested that applicants confirm or refute this assumption.   
However, the specification does not reasonably provide enablement for any engineered phytase having any structure comprising any target phytase having any structure, any first binding element and any second binding element, wherein each of the first binding element and the second binding is fused to the target phytase, wherein the first binding element interacts with the second binding element to cause cyclization of the engineered phytase, and enhance thermal stability of the target phytase, and wherein the first binding element or the second binding element is selected from the group consisting of: a tag domain, a catcher domain, an intein or part thereof, and a coiled-coil dimerization domain or part thereof, said binding elements having any structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Claims 1, 2, 15, 17, 19-22, 24-30 are so broad as to encompass any engineered phytase having any structure comprising any target phytase having any structure, any first binding element and any second binding element, wherein each of the first binding element and the second binding is fused to the target phytase, wherein the first binding element interacts with the second binding element to cause cyclization of the engineered phytase, and enhance thermal stability of the target phytase, and wherein the first binding element or the second binding element is selected from the group consisting of any tag domain, catcher domain, intein or part thereof, or coiled-coil dimerization domain or part thereof, said binding elements having any structure.  
Claim 6 is so broad as to encompass any such engineered phytase wherein the target phytase comprises any sequence having at least 90% identity to SEQ ID NO:  534, said sequence having any or no activity.
5, said sequence having any or no activity.
Claim 18 is so broad as to encompass any such engineered phytase wherein the catcher domain comprises any sequence having at least 90% identity to SEQ ID NO:  366, said sequence having any or no activity.
Claim 23 is so broad as to encompass any amino acid sequence having at least 90% identity to SEQ ID NO:  1197, said sequence having any or no activity.
It is noted that by use of “comprising” language, claims 6, 16, and 18 encompass fusion polypeptides, wherein the desired activity is not derived from the sequence homologous to SEQ ID NO: 53, 36, and 33, respectively.  Applicants are urged to contact the Examiner to discuss the use of “comprising” language when reciting proteins and nucleic acid molecules.
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of engineered phytases broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired phytase, cyclization, and thermostability activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to the amino acid sequence of the engineered phytase annotated as ‘SpyTag:Phy02:SpyCatcher’. 

The specification does not support the broad scope of claims 1, 2, 15, 17, 19-22, 24-30,  encompasses all engineered phytases having any structure comprising any target phytase having any structure, any first binding element and any second binding element, wherein each of the first binding element and the second binding is fused to the target phytase, wherein the first binding element interacts with the second binding element to cause cyclization of the engineered phytase, and enhance thermal stability of the target phytase, and wherein the first binding element and the second binding element is selected from the group consisting of any tag domain, catcher domain, intein or part thereof, or coiled-coil dimerization domain or part thereof, said binding elements having any structure.  The specification does not support the broad scope of claims 6, 16, and 18, which encompasses all such engineered phytase wherein the catcher domain, target phytase, and target domain comprises any sequence having at least 90% identity to SEQ ID NO:  36, 53, and 33 [and other sequences], respectively.  The specification also does not support the broad scope of claim 23, which encompasses all amino acid sequences having at least 90% identity to SEQ ID NO:  119 [or 35 other sequences], said sequence having any or no activity.
 	 The specification does not support the broad scope of claims 1, 2, 6, and 15-30 because the specification does not establish: (A) the structure of all target phytases, tag domains, and catcher domains that can be used successfully; (B) the structure of all engineered phytases having the desired activity; (C) regions of the proteins’ structures which may be 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of engineered phytases having essentially any structure and having thermostability.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 1, 2, 6, and 15-18, and 20-30 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any engineered phytase having any structure comprising any target phytase having any structure, any first binding element and any second binding element, wherein each of the first binding element and the second binding are fused to the target phytase, wherein the first binding element interacts with the second binding element to cause cyclization of the engineered phytase, and enhance thermal stability of the 
  This is an infinite/large genus, as any engineered phytase having essentially any structure is encompassed.  Only a single engineered phytase is disclosed in the specification, and it is limited to the engineered phytase annotated as ‘SpyTag:Phy02:SpyCatcher’, which has improved heat tolerance (fig 15).  Again, it is assumed that said engineered phytase is as set forth by SEQ ID NO:  33 linked directly to SEQ ID NO:  53 linked directly to SEQ ID NO:  36.  It is requested that applicants confirm or refute this assumption.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of being an engineered phytase comprising a target phytase and binding elements, engineered phytase having enhanced thermostability.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this infinite genus beyond those disclosed that are listed above (SpyTag:Phy02:SpyCatcher’) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a very small number of species of the claimed genus are disclosed 
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Based on the sequence listing, SEQ ID NO:  53 is not a naturally occurring protein.
        2 US 62/220,688 has only 136 sequences.
        3 See SCORE, .rai database, result 48.
        4 And three other sequences.
        5 And one other sequence.
        6 And one other sequence.
        7 And 36 other sequences.